       Case 6:17-cv-00346-ADA-JCM Document 43 Filed 11/15/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 JON BATTS,                   §
                              §
     Plaintiff,               §
                              §                        CIVIL ACTION NO. 6:17-cv-00346
 v.                           §                             [JURY DEMANDED]
                              §
 REMINGTON ARMS COMPANY, LLC, §
                              §
     Defendant.               §

                        PROPOSED AMENDED
    ORDER GRANTING DEFENDANT REMINGTON ARMS COMPANY, LLC’S
  MOTION TO DISMISS AND FOR SANCTIONS AGAINST PLAINTIFF JON BATTS

        Before the Court is the Defendant, Remington Arms Company, LLC’s Motion to Dismiss

and for Sanctions Against Plaintiff Jon Batts.

        The Court, having been informed that the Plaintiff agrees with the motion and having

considered the Defendant’s motion, GRANTS the motion and orders as follows:

        (1)    This Action is dismissed with prejudice;

        (2)    Plaintiff Jon Batts shall reimburse Remington in the amount of fifteen thousand

               dollars ($15,000) for costs incurred in this matter for payments to its experts for

               efforts to recover deleted video evidence;

        (3)    This Court retains jurisdiction of this matter for purposes of enforcing this Order;

               and

        (4)    The hearing set for December 11, 2019, is stricken.

        SIGNED this _______ day of _______________ 2019.


                                             __________________________________________
                                             ALAN D. ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE


1236681.v2
